Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Quarterly Report of Max Life fund Corp. (the “Company”) on Form 10-Q for the period ending November 30, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Bennett Kurtz, President, Chief Executive Officer, Chief Financial Officer and Principal Accounting Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the
